DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 24, 2022 has been entered. Claims 1 and 3-11 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 5, 2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  “after step (S4) and before step (S5), washing and drying the pre-lithiated negative electrode is carried out, after impregnating with an electrolyte in step (S4)” is grammatically undistinguished from the preamble and contains needless repetition. It is suggested that claim 7 be amended to read “wherein after impregnating with an electrolyte in step (S4) and before step (S5), washing and drying the pre-lithiated negative electrode is carried out”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0333385 A1) in view of Hiroshi et al. (JP H06-140028 A), further in view of Zhong (US 10,833,324 B2) and further in view of Abe et al. (US 2019/0356014 A1).
Regarding claim 1, Sun teaches a method for manufacturing a lithium secondary battery (paragraphs [0001], [0010] and [0038]). This method comprises a first step of forming a preliminary 2, and a lithium (Li) metal was stacked on the electrode”, [0053]). The fourth step of the method is impregnating the negative electrode units with an electrolyte to obtain a pre-lithiated negative electrode (“adding a solution to the collector”, [0015]; “the solution may include a non-aqueous organic solvent and a lithium salt dissolved in the non-aqueous organic solvent”, [0025]; “the formation of the lithiated metal-carbon composite” [0028]; “the electrochemical device may further include an electrolyte impregnated in the cathode, the anode, and the separator”, [0037]). The fifth step of the method is assembling the negative electrode obtained from the fourth step with a positive electrode and a separator (“the electrochemical device may further include an electrolyte impregnated in the cathode, the anode, and the separator”, [0037]). 
However, Sun does not teach that the second step of coating lithium metal foil onto the negative electrode active material layer surface of the preliminary negative electrode is done in a shape of a pattern in which pattern units are arranged. Nor does Sun teach that the lithium metal foil is 
Hiroshi teaches that the second step of coating lithium metal foil onto the negative electrode active material layer surface of the preliminary negative electrode is done in a shape of a pattern in which pattern units are arranged (“a plurality of metal lithium or a lithium alloy is arranged on the negative electrode current collector surface in a predetermined pattern”, [0004], fig. 1). Hiroshi also teaches the third step of cutting the preliminary negative electrode on which the lithium metal foil is pattern-coated to obtain negative electrode units (“a large number of metallic lithium or lithium alloy negative electrode current collectors can be manufactured by cutting at an arbitrary position”, [0005]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of manufacturing a negative electrode disclosed by Sun and further included the pattern-coating and cutting the pattern-coated of Hiroshi. One of ordinary skill in the art would have been motivated to make these modifications since the pattern-coating simplifies the arrangement of metallic lithium, prevents the property deterioration of an adhesive, and improves the adhesion of a battery element (paragraph [0003]) and the cutting increases productivity (paragraph [0005]).
However, neither Sun nor Hiroshi teach that the third step is carried out by cutting the preliminary negative electrode where each pattern unit is positioned at a central portion of each negative electrode unit and occupies an area equal to or larger than 10% and smaller than 100% of the negative electrode unit surface. 
Zhong discloses centered lithium foil pattern units (figs. 2A-2D) that occupy less than 100% of the negative electrode unit surface (figs. 2A-2D; col. 3, lines 32-34) and claims that the lithium foil covers less than 50% of the surface of the active layer (claim 1). Zhong also teaches an embodiment with a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Sun and Hiroshi with the centering of the lithium foil described by Zhong, where the lithium foil pattern units that occupy less than 100% of the negative electrode unit surface, specifically that the lithium foil covers less than 50% of the surface of the active layer (claim 1 of Zhong). One of ordinary skill in the art would have been motivated to make this modification in order to minimize the lithium diffusion distance from the lithium foil pieces of the lithium layer pattern to the area of the active layer (col. 6, lines 7-13; claim 1). The claimed range of 10-30% is contained within Zhong’s range of 0%-50%, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the claimed range from within the prior art range. Sufficient specificity of the prior art range is indicated by Zhong’s embodiment with 44% coverage. 
Zhong further teaches that a circumference of the pattern unit and a circumference of the negative electrode unit do not overlap with each other and do not meet each other (figs. 2A-2D, showing centered lithium foil pattern units with edges, or circumferences, that do not overlap or meet the edges of the electrodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sun and Hiroshi with the positioning of the circumferences taught by Zhong because centering the foil units away from the electrode edge minimizes the lithium diffusion distance from the lithium foil pieces of the lithium layer pattern to the area of the active layer (col. 6, lines 7-13; claim 1).
Sun, Hiroshi and Zhong are silent regarding the pressing of the negative electrode slurry coated current collector in the first step. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Sun, Hiroshi, and Zhong with the pressing of the negative electrode slurry coated current collector described by Abe. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the density of the negative electrode active material layer surface on the current collector (“a press work process was applied to adjust the density of the negative electrode composition layer”, [0167]) because the density impacts the battery capacity and the osmosis of a nonaqueous electrolyte liquid (“the density of the negative electrode composition layer…is preferably 1.0 g/cm3 or more for the purpose to attain a high capacity of a battery… Also, it is found that adverse effects such as a drop of osmosis of the nonaqueous electrolyte liquid can be induced when the density of the negative electrode composition layer becomes too high” [0070]).
Modified Sun does not teach that a circumference of the pattern unit is spaced apart from a circumference of the negative electrode unit by a predetermined width, and the circumferences do not overlap with each other and do not meet each other. However, Sun as modified by Zhong teaches the arrangement of the lithium foil with a predetermined diffusion distance so that the lithium will diffuse uniformly ("Each dot or rectangle 216 of the Li layer pattern 214 may be disposed on the active layer 212 to minimize a diffusion distance from the Li layer pattern 214 to the area of the active layer 212 while providing a determined amount of Li, thereby providing substantially uniform diffusion 218 of Li throughout the active layer 212", col. 5, lines 27-32, where the active layer corresponds to the negative electrode). As the diffusion distance is a variable that can be modified, among others, by adjusting a predetermined width between the foil pattern unit circumference and the negative electrode circumference, with a diffusion distance increasing as the predetermined width is increased, the precise In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 3, modified Sun teaches the method as discussed above in claim 1. As seen in Zhong, the lithium foil pattern units are centered on the negative electrode units and occupy less than 100% of the negative electrode unit surface area. The centered lithium foil pattern units do not extend to the edges of the negative electrode unit surface (figs. 2A-2D) thus overlapping with the claimed ratio of a width of the lithium metal foil pattern unit to a width of a non-coated portion having no lithium metal foil pattern being 99:1 to 10:90, in the negative electrode unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 4, modified Sun teaches the method as discussed above in claim 1. As seen in Zhong, the lithium foil pattern units are centered on the negative electrode units and occupy less than 100% of the negative electrode unit surface area. The centered lithium foil pattern units do not extend to the edges of the negative electrode unit surface (figs. 2A-2D) thus overlapping with the claimed ratio of a length of the lithium metal foil pattern unit to a length of a non-coated portion having no lithium metal foil pattern being 99:1 to 10:90, in the negative electrode unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 7, modified Sun teaches the method as discussed above in claim 1.  Sun does not teach that the method further comprises a step of washing and drying the pre-lithiated negative electrode, after impregnating with an electrolyte in the fourth step. 
Abe further teaches a method for manufacturing a lithium ion secondary battery that comprises a cleaning tank (204) and drying means (205) down stream of an electrolyte bath (201) (fig. 6, paragraphs [0144]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Sun with the cleaning and drying steps of Abe following the electrolyte bath. One of ordinary skill in the art would have been motivated to make this modification in order to clean the electrode and then to remove the cleaning liquid (paragraph [0144]).
Regarding claim 8
Regarding claim 9, modified Sun teaches the method as discussed above in claim 1, including that the negative electrode active material layer comprises, as an active material, one or more selected from the group consisting of a Si-based material, Sn- based material, and carbonaceous material (“the first metal-carbon composite may be a composite of carbon and a metal selected from a group consisting of Mg, Ca, Al, Si, Ge, Sn, …”, [0017]; “the conduction material may include a carbon-based material,…a metal-based material,…or any mixture thereof”, [0021]).
Regarding claim 10, modified Sun teaches a lithium ion battery made according to the method discussed above in claim 1 (additionally paragraphs [0037] and [0038]).
Regarding claim 11, modified Sun teaches the invention as discussed above in claim 10. While Sun is silent as to the battery of claim 10 having an initial efficiency of 80% or more and a capacity maintenance of 80% or more, and has a spacing of 1 µm or more between the negative electrode and the separator in an area of 5% or less of a total area of the negative electrode after charging and discharging, Applicant has described the product with parameters and/or equations which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0333385 A1) in view of Hiroshi et al. (JP H06-140028 A), Zhong (US 10,833,324 B2) and Abe et al. (US 2019/0356014 A1) as applied to claim 1 above and further in view of Gao et al. (US 2005/0130043 A1).
Regarding claim 5, modified Sun teaches the method as discussed above in claim 1. Modified Sun does not teach that the pattern coating in the second step is carried out at a temperature of 10°C to 200°C. 
Gao teaches that the temperatures at which a lithium metal foil can be laminated to an electrode range from between about 10°C to 150°C (paragraph [0060]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing a lithium battery disclosed by modified Sun with the temperature specified by Gao. One of ordinary skill in the art would have been motivated to make this modification since in those instances where lamination temperatures exceed room temperature, the lithiation of the host material in the electrode can take place during the lamination process itself and can even be accelerated (paragraph [0060]).
Sun teaches that the pressure applied to the collector having lithium may be in a range in 300 N/m2 to 3500 N/m2 (paragraph [0029]), but does not explicitly teach a linear pressure condition of 0.2 kN/cm to 30 kN/cm. As the amount of lithium transferred from stacked lithium to the metal-carbon composite, the lithiation time and the ability to remove stacked lithium are variables that can be modified, among others, by adjusting the area pressure (paragraphs [0030] and [0031]), and thus the linear pressure condition (which would be directly related to area pressure), the precise linear pressure condition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed linear pressure condition cannot be considered critical. Accordingly, one of ordinary skill in the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0333385 A1) in view of Hiroshi et al. (JP H06-140028 A), Zhong (US 10,833,324 B2) and Abe et al. (US 2019/0356014 A1) as applied to claim 1 above and further in view of Holtstiege et al. ("Pre-Lithiation Strategies for Rechargeable Energy Storage Technologies: Concepts, Promises and Challenges." Batteries 4, no. 1 (13 March 2018). doi:http://dx.doi.org/10.3390/batteries4010004. Pages 12-13.).
Regarding claim 6, modified Sun teaches the method as discussed above in claim 1. Sun does not teach that the impregnation with electrolyte is carried out for 2 hours to 48 hours in the fourth step. 
Holtstiege teaches that the speed of pre-lithiation is relatively slow when lithium metal stripes (≈45 µm) are used, leading to a fully lithiated hard carbon electrode can be achieved with 18-24 hours, which fall entirely within the claimed range of 2-48 hours, and a fully lithiated graphite electrode within 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Sun with the electrolyte impregnation time of 18-24 hours of Holtstiege. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the lithium foil is completely consumed since excess lithium metal, which is not used for pre-lithiation, must be removed from the surface prior to cell assembly (p. 12-13).

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in the references themselves, specifically Hiroshi. In the first point beginning on ¶ 4, p. 10 of applicant's response, the applicant argues that there is no motivation to combine Sun and with a sequence of coating and then cutting as disclosed in Hiroshi. However, the simplified lithium foil arrangement and resulting increased productivity described by Hiroshi depends, at least in part, on a sequence of coating and then cutting, because the benefits of simplification and improved productivity are realized by .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see ¶ 1, p. 11 of applicant’s response), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s second and third points (beginning with ¶ 2 on p. 11 and ¶ 4 on p. 12, respectively) argue against Hiroshi individually as applied to claim 1. However, the rejection of claim 1 was based on a combination of references. 
Additionally in response to applicant’s argument that Hiroshi teaches that the edges of the lithium are arranged to be in contact with each other (¶ 2 on p. 11), Hiroshi teaches another embodiment in which the edges are not in contact. Hiroshi describes two embodiments of lithium coating in paragraph [0004], first, “The metal lithium or the lithium alloy is cut in a regular manner in a separate process, and is arranged in a rectangular hole of an adhesive which is arranged on the surface of the negative electrode current collector,” and second, “The metal lithium or the lithium alloy is cut in a regular manner in a separate process, and then, the peripheral edge portions of the metal lithium or the lithium alloy are arranged on the surface of the negative electrode current collector so as to be in contact with each other.” Figs. 1 and 3 also show the first embodiment wherein the edges of the lithium 
The rejection of claim 1 as obvious over Sun in view of Hiroshi, further in view of Zhong, further in view of Abe is substantially maintained, and modified in response to the amendments to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 9:00 AM to 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728